resolving the tolling motion and that this appeal, therefore, may be
                dismissed as premature. He did not file the opening brief. Consequently,
                we
                           ORDER this appeal DISMISSED.




                                                          Saitta


                cc: Hon. Gloria Sturman, District Judge
                     William F. Buchanan, Settlement Judge
                     Sterling Law, LLC
                     Law Offices of Arthur L. Williams, Jr.
                     Ales & Bryson
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A